IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SHELLY K. JOHNSTON,                      : No. 60 MAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
DALTON T. JOHNSTON AND ROBERTA           :
L. JOHNSTON, HIS WIFE; THOMAS M.         :
JOHNSTON,                                :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.